                            UNITED STATES DISTRICT COURT
                            EASTERN DISTRICT OF WISCONSIN


FREDDIE JAMES MCDOUGAL, JR.,

                              Plaintiff,
       v.                                                          Case No. 18-cv-1218-bhl


JANINE MONTOYA, et al.,

                              Defendants.


                                   DECISION AND ORDER


       On January 8, 2021, Defendant Samantha Markwardt filed a motion for summary judgment

on the ground that Plaintiff Freddie James McDougal failed to exhaust the available administrative

remedies before he initiated this lawsuit. Dkt. No. 90. That same day, Defendant Brandon Decker,

who is represented by separate counsel, moved for summary judgment on the same ground. Dkt.

No. 93. On January 11, 2021, the Court informed McDougal that his response materials were due

on February 8, 2021, and warned him that failure to respond to the motions was sufficient cause

for the Court to grant the motions. Dkt. No. 99. The February 8 deadline has come and gone, and

McDougal did not oppose Markwardt or Decker’s motions for summary judgment. Accordingly,

pursuant to Civil L.R. 7(d), the Court will grant the motions and dismiss McDougal’s claims

against Markwardt and Decker.

       This decision does not impact McDougal’s claims against Defendants Janine Montoya,

Amanda Deberry, and Monique Penn.

       IT IS THEREFORE ORDERED that Markwardt’s motion for summary judgment for

failure to exhaust administrative remedies (Dkt. No. 90) is GRANTED.




         Case 2:18-cv-01218-BHL Filed 02/17/21 Page 1 of 2 Document 102
      IT IS FURTHER ORDERED that Decker’s motion for summary judgment for failure to

exhaust administrative remedies (Dkt. No. 93) is GRANTED.

      IT IS FURTHER ORDERED that McDougal’s claims against Markwardt and Decker

are DISMISSED without prejudice.

      Dated at Milwaukee, Wisconsin this 17th day of February, 2021.

                                         BY THE COURT:

                                         s/ Brett H. Ludwig
                                         BRETT H. LUDWIG
                                         United States District Judge




                                            2

        Case 2:18-cv-01218-BHL Filed 02/17/21 Page 2 of 2 Document 102
